Schneideb, J.,
dissenting. I would concur in the first paragraph of the syllabus if I were convinced that it was the only way to preserve for review the convictions in mayors’ courts occurring subsequent to our decision in Euclid v. Heaton (1968), 15 Ohio St. 2d 65.
But this is a problem for solution in the first instance by the G-eneral Assembly, which has the power to provide for appeals from the mayors’ courts to the Courts of Appeals.
Pending action by the legislative branch, the writ of habeas corpus, jurisdiction of which is possessed by all the constitutional courts, is an adequate, if not wholly satisfactory, remedy to review the constitutionality, at least, of those convictions.
I would disregard the label, “Notice of Appeal,” and consider the action before the Common Pleas Court as a plea to the exercise of that court’s jurisdiction in habeas corpus.
Thus, I cannot agree with Justice Duncan’s conclusion. However, I concur with Justice Corrigan’s view as expressed in his dissent, that the instant conviction is void.
CoRrigaN, J., concurs in the foregoing dissenting opinion.